Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 8-15 and 18-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages terms lack antecedent basis: 
Claim 1, lines 4 and 5 – the processors –
Claim 1, line 14 – the highest capacity cluster –
Claim 11, line 13 -- the highest capacity cluster –
The following claim languages are not clearly understood and indefinite:
As per claim 1, Lines 4-5 recites “instructions which, when executed by the processors, cause the processors to perform operations of a task scheduler to schedule tasks to the processors” However, it is uncertain and not clearly understood as to how many schedulers does the system have (e.g. plurality of schedulers performed by each of the “plurality of processors in line 1?, each cluster having its own scheduler? or only one scheduler that performs scheduling for all the clusters as described in Fig. 1, Scheduler 160?). Lines 12-17, it is not clearly defined as to how the conditions a) and b) are related to either of the first objective or second objective in lines 8-9. More specifically, it is unclear as which objective is identified when the conditions are met or not met, and it is further unclear whether only one condition or both conditions have to be met. For purposes of examination, it is interpreted that only one of the conditions must be met to select load balancing scheduling objective. Furthermore, lines 14-16, recites “whether the consumed capacity of any processor … exceeds a capacity threshold” However, it is uncertain and not clearly understood whether the “a capacity threshold” refers to capacity threshold of the “any cluster” or to a capacity threshold specific to the “any processor”. 

As per claim 11, Lines 12-16, it is not clearly defined as to how the conditions a) and b) are related to either of the first objective or second objective in lines 8-9. More specifically, it is unclear as which objective is identified when the conditions are met or not met, and it is further unclear whether only one condition or both conditions have to be met. For purposes of examination, it is interpreted that only one of the conditions must be met to select load balancing scheduling objective. Furthermore, lines 13-15, recites “whether the consumed capacity of any processor … exceeds a capacity threshold” However, it is uncertain and not clearly understood whether the “a capacity threshold” refers to capacity threshold of the “any cluster” or to a capacity threshold specific to the “any processor”
As per claims 2-5, 8-10, 12-15 and 18-20, they are rejected as being dependent on rejected claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 20160139964 A1) in view of Sistla et al. (U.S. Patent No. 9,372,524 B2), further in view of Sah et al. (U.S. Pub. 20180316749 A1), further in view of Low et al. (U.S. Pub. 20090106571 A1), and further in view of Melo et al. “Virtual Network Mapping - An Optimization Problem”
Chen, Sistla and Melo were cited in a previous Office Action.

As per claim 1, Chen teaches the invention substantially as claimed including a system, comprising:
a plurality of processors arranged in multiple clusters, with different clusters having different power and performance characteristics (Fig. 1 and par. 0032, … the multi-cluster system 100 includes Cluster(0), Cluster(1), . . . , Cluster(M); par. 0034 a close-up view of Cluster(0), Cluster(1) and Cluster (2) is shown in the upper part of FIG. 1 ... In this example, the processor cores in each cluster are identical. However, in other embodiments, the processor cores in each cluster can be different. In this example, Cluster(0) includes four processor cores (e.g., four LLPs), Cluster(1) includes four processor cores (e.g., four LPs), and Cluster(2) includes four processor cores (e.g., four BPs)); and
memory to store instructions which, when executed by the processors, cause the processors to perform operations (par. 0033 … In an embodiment where the management module 120 … are implemented by software, the software may be stored in the system memory 130 or other non-transitory computer readable medium accessible by the multi-cluster system 100. The software may be executed by a a task scheduler to schedule tasks to the processors (Fig. 1, Task Assignment Module 140; par. 0033 … The multi-cluster system 100 … uses a task assignment module 140 that assigns and schedules tasks among the processor cores), wherein the task scheduler in response to detection of a scheduling event trigger is operative to:
identify a scheduling objective … a first objective of energy optimization and a second objective of load balance; and schedule the tasks to one or more processors in the multiple clusters according to the identified scheduling objective (par. 0033, In one embodiment, the multi-cluster system 100 uses a management module 120 that activates and/or de-activates processor cores or clusters to satisfy system design requirements such as to achieve energy efficiency [first objective]. The multi-cluster system 100 also uses a task assignment module 140 that assigns and schedules tasks among the processor cores. The assignment may achieve workload balance within each cluster and optimize work distribution across the clusters [second objective]). 

Chen does not expressly teach: when identify a scheduling objective is between a first objective of energy optimization and a second objective of load balance.
However, Sistla teaches identify a scheduling objective between a first objective of energy optimization and a second objective of load balance (col. 4, lines 1-19 … may leverage … ratio information to determine whether to dynamically switch between power management policies [between objectives]. Specifically … it can If the ratio is above this high threshold, control passes to block 150 where the power management policy can be set to a performance policy. This is so, as at this high ratio cores are in a maximum performance state for the majority of the time that the cores are active, and thus the system would likely benefit from a higher performance policy which although may reduce the power savings, can increase throughput and thus potentially reduce total consumed power; Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen to incorporate the technique dynamically switch between power management policies as set forth by Sistla because such system would likely benefit from a higher performance policy which although may reduce the power savings, can increase throughput while also potentially reducing total consumed power.
Chen and Sistla does not expressly describe:  wherein, to identify the scheduling objective, the task scheduler is further operative to evaluate conditions including (a) whether a sum of consumed capacity of all processors in the highest-capacity cluster exceeds a total capacity threshold, and (b) whether the consumed capacity of any processor in any cluster different from the highest-capacity cluster exceeds a capacity threshold, wherein the consumed capacity of a given processor is calculated based on an operating frequency and loading of the given processor.
to identify the scheduling objective, the task scheduler is further operative to evaluate conditions including (a) whether a sum of consumed capacity of all processors in the highest-capacity cluster exceeds a total capacity threshold (par. 0044, … For example, in one embodiment, the reallocation module 153 can compare an average compute load of the partition servers 106b of each cluster 107a and 107b to a first threshold. When the average compute load [consumed capacity] of the second cluster 107b exceeds the first threshold, the reallocation module 153 can be configured to determine whether the compute load of the first cluster 107a is below a second threshold. When the compute load of the first cluster 107a is below the second threshold, the reallocation module 153 can then determine that one of the partition server 106b of the first cluster 107a can be logically reassigned to the second cluster 107b; par. 0008).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Chen, Sistla by incorporating the method reassigning compute load of clusters based on the load of a cluster exceeding a threshold for the cluster as set forth by Sah, because ability to determine clusters exceeding a threshold would allow for efficiently distribute or load balance compute loads across clusters and thereby improve performance.
Chen, Sistla and Sah does not expressly teach: b) whether the consumed capacity of any processor in any cluster different from the highest-capacity cluster exceeds a capacity threshold. 
However, Low teaches: whether the consumed capacity of any processor in any cluster different from the highest-capacity cluster exceeds a capacity threshold, wherein the consumed capacity of a given processor is calculated based on an operating frequency and loading of the given processor (par. 0116 … In some embodiments, if the appliance 200 detects that a server 106 … has a load over a predetermined threshold, the appliance 200 can direct or distribute client requests to another server 106).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Chen, Sistla and Sah by incorporating the method of detecting a server within a cluster that has a load over a predetermined threshold as set forth by Low, because it would allow for efficiently distribute or load balance workload among servers having sufficient resources with a same cluster.
Chen, Sistla, Sah and Low does not expressly teach: wherein the consumed capacity of a given processor is calculated based on an operating frequency and loading of the given processor
However, Melo teaches wherein the consumed capacity of a given processor is calculated based on an operating frequency and loading of the given processor (page 4, section 3.1, 3rd paragraph, used capacity [consumed capacity] is denoted CPused; page 5, section 3.2 … we multiply the CPU frequency by the CPU load in equation (6)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen, Sistla, Sah and Low by incorporating the method for determining a used to capacity as set forth by Melo because it would provide for determining whether a used capacity exceeds a threshold capacity and accordingly perform load balancing.   

As per claim 2, Sah teaches wherein the task scheduler is further operative to: identify the second objective as the scheduling objective when the sum of consumed capacity of all processors in the highest-capacity cluster exceeds the total capacity threshold of the highest-capacity cluster (par. 0044, … For example, in one embodiment, the reallocation module 153 can compare an average compute load of the partition servers 106b of each cluster 107a and 107b to a first threshold. When the average compute load [consumed capacity] of the second cluster 107b exceeds the first threshold … When the compute load of the first cluster 107a is below the second threshold, the reallocation module 153 can then determine that one of the partition server 106b of the first cluster 107a can be logically reassigned to the second cluster).

As per claim 3, Melo teaches wherein the consumed capacity is a value calculated from a multiplication of the operating frequency and the loading (page 4, section 3.1, 3rd paragraph, used capacity is denoted CPused; page 5, section 3.2 … we multiply the CPU frequency by the CPU load in equation (6)).

As per claim 5, Low teaches wherein the task scheduler is further operative to: identify the second objective as the scheduling objective when the consumed capacity of a processor in a given cluster, which is different from the highest-capacity cluster, exceeds a capacity threshold of the given cluster (par. 0116 … In some embodiments, if the appliance 200 detects that a server 106 … has a load over a predetermined threshold, the appliance 200 can direct or distribute client requests to another server 

As per claim 10, Sistla further teaches wherein the task scheduler is further operative to: skip a periodic load balancing operation when the first objective is identified as the scheduling objective (col. 4, lines 1-13 Embodiments may … determine whether to dynamically switch between power management policies. Specifically … FIG. 2 at diamond 140 it can be determined whether this ratio is greater than a first threshold, namely a high threshold. … If the ratio is above this high threshold, control passes to block 150 where the power management policy can be set to a performance policy [e.g. load balancing]; col. 4, lines 20 – line 34 … Otherwise if the ratio is between the thresholds, … the current policy can be maintained. That is, when the ratio is below the high threshold, the system skips scheduling under performance policy e.g. load balancing, and maintains scheduling under current policy e.g. power saving).

As per claim 11, it is a method having similar limitations as claim 1. Thus, claim 11 is rejected for the same rationale as applied to claim 1.  Chen further teaches detecting a scheduling event trigger by a task scheduler which is to schedule tasks to processors arranged in multiple clusters, with different clusters having different power and performance characteristics (par. 0063 … processor cores may be scheduled, activated, assigned tasks or requests more efficiently. Different energy efficiency characteristics may be considered; par. 0067 when the event is detected, the interrupt requests may migrate to another processor core in a second cluster. In some cases, when the event is detected, after the interrupt requests are migrated to another 

As per claim 12, it is a method having similar limitations as claim 2. Thus, claim 12 is rejected for the same rationale as applied to claim 2.

As per claim 13, it is a method having similar limitations as claim 3. Thus, claim 13 is rejected for the same rationale as applied to claim 3.

As per claim 15, it is a method having similar limitations as claim 5. Thus, claim 15 is rejected for the same rationale as applied to claim 5.

As per claim 20, it is a method having similar limitations as claim 10. Thus, claim 20 is rejected for the same rationale as applied to claim 10.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sistla, Sah, Low and Melo, and further in view of Busaba et al. (U.S. Pub. No. 20140082626 A1)

As per claim 4, Chen, Sistla, Sah, Low and Melo does not expressly teach the total capacity threshold of the highest-capacity cluster is adjusted according to a combination of instruction types executed by the processors in the highest-capacity 
However, Busaba teaches capacity threshold of the highest-capacity cluster is adjusted according to a combination of instruction types executed by the processors in the highest-capacity cluster (par. 0035 … usage thresholds of the various pools of resources are dynamically adjusted. This is because the optimum threshold level for any given resource pool depends on the nature of the high-priority thread(s) [types of a thread of instructions] being executed, and thread nature can vary significantly from one workload to the next).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Chen, Sistla, Sah, Low and Melo to include the technique of dynamically adjusting usage thresholds as set forth by Busaba, because it would provide for efficiently adjusting capacity/usage thresholds of clusters according the type thread instructions being executed, with predictable results.

As per claim 14, it is a method having similar limitations as claim 4. Thus, claim 14 is rejected for the same rationale as applied to claim 4.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sistla, Sah, Low and Melo as applied to claim 1, and further in view of King et al. “Very highly Overmoded waveguides” 

As per claim 8, Low teaches the task scheduler is further operative to: identify the second objective as the scheduling objective when the loading of the processor in the given cluster exceeds a loading threshold and the processor operates at a … frequency of the given cluster (par. 0116 … In some embodiments, if the appliance 200 detects that a server 106 … has a load over a predetermined threshold). 
Chen, Sistla, Sah, Low and Melo does not expressly teach wherein the sweet-point frequency is an operating frequency above which the given cluster is less energy efficient than another cluster of the multiple clusters. 
However, King taches wherein the sweet-point frequency is an operating frequency above which the given cluster is less energy efficient than another cluster of the multiple clusters (page 198, 3rd column lines 10-14, ‘turning-point” frequency at which the attenuation begins to decrease as frequency increases indefinitely …). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen, Sistla, Sah, Low and Melo to include using a turning-point frequency as disclosed by King by implementing in the manner of switching to load balancing when processor/cluster operates at said turning-point frequency above which energy-efficiency begins to decrease.

As per claim 18, it is a method having similar limitations as claim 8. Thus, claim 18 is rejected for the same rationale as applied to claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sistla, Sah, Low, and Melo, and further in view of Ananthakrishnan et al. (U.S. Pub. No. 20140095904).A1).

As per claim 9, Sistla, Sah, Low, and Melo teaches the limitations of claim 1. Low further teaches wherein the task scheduler is further operative to: identify the second objective as the scheduling objective when the loading of a processor in a given cluster exceeds a loading threshold (par. 0116 … In some embodiments, if the appliance 200 detects that a server 106 … has a load over a predetermined threshold, the appliance 200 can direct or distribute client requests to another server 106). While Melo further teaches the processor operates at maximum frequency of the given cluster (page 4, section 3.1, 3rd paragraph, used capacity is denoted CPused; page 5, section 3.2 … we multiply the CPU frequency by the CPU load in equation (6)).
Sistla, Sah, Low, and Melo does not expressly describe: wherein a power vs. frequency curve of the given cluster has no intersection with corresponding curves of other clusters of the multiple clusters.
However, Ananthakrishnan teaches wherein a power vs. frequency curve of the given cluster has no intersection with corresponding curves of other clusters of the multiple clusters (Fig. 3a and 4, illustrate power vs frequency curves for different configurations of cores; par. 0021 FIG. 3a shows a pair of curves 300_1 through 300_2 for two different graphics processor configurations [groups cores having differ. configurations of cores]. That is, each curve represents the behavior of the processor for a specific number of enabled execution cores, where, each curve corresponds to a different number of enabled execution cores; par. 0030 FIG. 4 shows multiple curves 400_1 to 400_M each corresponding to a different number of enabled execution cores).
It would have been obvious to one of ordinary skill in the art before the effective 

As per claim 19, it is a method having similar limitations as claim 9. Thus, claim 19 is rejected for the same rationale as applied to claim 9.


Response to Arguments
Applicant's arguments with respect to claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
                                                                                                                                                                                                        
/WH/
Examiner, Art Unit 2195